IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED

RENO WOLFGANG,

             Appellant,

 v.                                                     Case No. 5D16-1797

JEFFREY J. DAWSY, AS SHERIFF
OF CITRUS COUNTY,

             Appellee.

________________________________/

Opinion filed December 2, 2016

Appeal from the Circuit Court
for Citrus County,
Patricia V. Thomas, Judge.

Reno Wolfgang, Punta Gorda,
pro se.

R. Wesley Bradshaw, of Bradshaw
& Mountjoy, P.A., Inverness, for
Appellee.

PER CURIAM.

      Reno Wolfgang appeals the dismissal of his cause of action for replevin seeking

return of property seized during the course of a criminal investigation. We affirm. See

Pondella Hall For Hire, Inc. v. City of St. Cloud, 837 So. 2d 510, 511–12 (Fla. 5th DCA

2003) (concluding trial court correctly dismissed replevin action because it lacked

jurisdiction; cause of action must be brought in court with jurisdiction over the criminal
proceedings (citing Eight Hundred Inc. v. State, 781 So. 2d 1187, 1190–91 (Fla. 5th DCA

2001))). 1

       AFFIRMED.

SAWAYA, COHEN and EDWARDS, JJ., concur.




       1We note that the dismissal is without prejudice to Wolfgang pursuing his claim in
the appropriate court. See Pondella Hall For Hire, Inc., 837 So. 2d at 512.

                                           2